Dü-Jc-iopij.; j.
This suit insti fated by plaintiff against the defend nt, alleging th t cha letter is indebted, to the former in :hc full sum of $116.17, for goods, wares and roer-ch ndies soli ■ nd delivered to defendant in the month of if reh, lS/,0 .nd a detailed .'¡worn Itemized ¿'¡m tokens is «.nnrxei to pluintiff1 s petition.
Refer, van S was duly cited to appear and . nsi.er this petition, and fnilinp to do so, ¡judgment by default ...,e r.nderad ¡gainst him. In due course ..¡nd ait„r ls-2-1 lel.-ys defend ,nt h vin; iin.de no r pet ronce, default -t b..d ..r.d no new r or ot’n.-.r proceedings being filed by die defendant, the i. f-u.lt was confirmed -..id judgment signed for the aiuount .s prc-yed for -p..ins 1 che deísudont.
From chic judgment there is this appeal.
Cole of Pr-decioc, Arciole 310. "If the defendant do not a. pe-r either in person or by his =...vuc..Ce after the delay provided-by l.~v; the plaintiff ;.n y t.hs judgment by default ugalnct him."
The deísná-.-nt neither appeared in cor con or by counsel in the Court aquo nor in this Court.
Ve find that plaintiff had done everything that the l=v required entitling him to judgment ns prayed for.
Therefore judgment is correct.
For the reasons assigned, it is ordered, adjudged end decreed that the judgment of the Court aquo be and the seme is hereby affirmed, tho costs of both Courts to be paid by defendant.
-Judgne: firmed—